NUMBER 13-22-00178-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                           IN RE THE STATE OF TEXAS


                        On Petition for Writ of Mandamus.


                                         ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       On April 20, 2022, relator the State of Texas filed a petition for writ of mandamus

asserting that “the trial court acted outside of its jurisdiction and abused its discretion in

granting [a] motion to abate condemnation proceedings for alleged violations of the Texas

Property Code.”

       The Court requests that the real parties in interest, George Roberts, Olivia Roberts,

and Rita Collier, or any others whose interest would be directly affected by the relief
sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                              PER CURIAM

Delivered and filed on the
22nd day of April, 2022.




                                            2